Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Applicants’ RCE with the arguments and IDS filed 1/14/2022 have been considered. After reviewing the newly submitted IDS as filed in 1/14/2022, examiner noticed that the new prior arts alone or in combination with any prior arts of record do not overcome the rejections of record.  

Status of the application

3.	 Claims 1-24, 26, 28, 29 are pending in this office action. 
Claims 3, 6, 7, 8, 13, 14, 19, 21, 24 and 28 have been further amended by examiner's amendment.
 Claims 1-24, 26, 28, 29 have been allowed. 

Reasons for Allowance
4.	The “Reasons for allowance” will be maintained with all the “Examiner’s amendment” as proposed in the last “Notice of Allowance” along with the attached newly filed IDS as filed on 1/14/2022. Therefore, the decision made to make the application with all the examiner’s amendment as mentioned in condition for allowance on last 10/14/2021, is maintained.

Correspondence
5. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                               
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792